Title: Joel Yancey to Thomas Jefferson, 1 July 1819
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dear Sir
            Poplar Forest 1st July 19.
          
          Your letter of June 25 I recd last Evening. I sorry indeed that you have losses, there as well as here, we have had no deaths Since  Hall, but a good many sick and complaining, they  Charge Hercules with Poisoning, and the cause of all deaths here for the last  12 months, he certainly has been intirmate with a Negroe Doct and have got physic from him the People have kept it conceal from me till the other day as soon as I was inform of it I had them both taken before Mr Clay. the Evidence in his opinion was not strong enough to send them to jail but I am satified, he has done a great deal of Mischeif, and ought to be hung. more of this when you come up, which I hope will be as soon as possible, for I am in daily expectation of  Mischeif among them. we shall begin to cut the wheat which the hail has left us in the morning, and will  do the best I can without assistance, tho  we shall not have as many cutters by 5 including the 2 you sent us, as last Harvest Capt Martin has compleated the first bill of timber, but will not be able for want of water to do any thing with the other this season, the little Remaining Tobo I have not sold, but I have heard nothing from White, but expect he wants his mony, and will be glad of of the prospect of so soon receiving, these hard times—accept my best wishes for your welfare
          
            Joel Yancey
          
        